Case: 11-40366     Document: 00511678609         Page: 1     Date Filed: 11/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2011
                                     No. 11-40366
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MARTIN GUTIERREZ, also known as Felipe Cornejo,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:80-CR-9-3


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Martin Gutierrez challenges the order striking his petition for
reimbursement of attorney’s fees under the Hyde Amendment. The district
court struck the petition because Gutierrez’s counsel failed to include in it his
federal-identification number, in accordance with Southern District of Texas
Local Civil Rule 11.3A(4). Gutierrez contends the district court should have
waived application of the local rule in the interest of justice. (Gutierrez filed a



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40366    Document: 00511678609      Page: 2   Date Filed: 11/29/2011

                                  No. 11-40366

corrected petition after the first petition was denied, but this corrected petition
was denied as untimely. He does not challenge that ruling.)
      A district court’s application of local rules is reviewed for abuse of
discretion. E.g., Victor F. v. Pasadena Indep. Sch. Dist., 793 F.2d 633, 635 (5th
Cir. 1986). Absent “impelling reasons”, local rules should not be ignored. Id.
Gutierrez offers no justifiable reason–much less an impelling one–for not
applying the local rules in this instance. Accordingly, Gutierrez has not shown
that striking the petition was an inappropriate exercise of the court’s discretion.
See id. at 636.
      AFFIRMED.




                                        2